LAMNECK, P. J.
. Frank Dauer, the petitioner in this case, was arrested on a charge of possessing intoxicating liquors in violation of an ordinance of New Philadelphia. He pleaded guilty and was fined $1000 and cost, and' for failure to pay was committed to the County jail until fine and costs should be paid or until released according to law. The judgment was in accor-dancé with the city ordinance.
After having served 60 days Dauer made an application to the Commissioner of Insolvents, and a certificate of compliance was issued. Dauer .in his petition prayed to be released because- he had been imprisoned for more than 60 days and being insolvent cannot be further held under 11,150 and 11148 GC. Dauer argued that the act was not a criminal act, but quasi-criminal and the $1000 was merely a civil debt owing to New Philadelphia.
The Probate Court held:
1. The offense in this case was prosecuted in the -name of thé State and punishment meted out in its name.) No judgment for a debt was rendered, as a; civil action in favor of th ecity of New Philádelphia, which might be enforced by imprisonhaent, but a fine as a punishment for the offejnse committed.
2. ..The offense committed, was therefore, in' the category of a misdemeanor and Dauer is not entitled -to be released as an insolvent owing a civil debt. j - ¡